Mr. Justice Lawrence delivered the opinion of the Court: This case comes before us on the following agreed state of facts. “It is hereby agreed to submit the case above entitled, to the Circuit Court of said county for decision upon the following agreed state of facts, with the privilege to either party to take the case to the Supreme Court on the same facts-. It is admitted that the plaintiff is treasurer of said Alexander county; that the County Court of said county, on the 9th day of September, 1865, levied a tax of four-tenths per cent upon all property in said county, real and personal, to defray the current expenses of said county; also five-tenths of one per cent to redeem outstanding orders; also two-tenths of one per cent for the sup port of paupers; also four-tenths of one per cent for the payment of interest upon certain bonds issued by said county by virtue of an act to enable the county of Alexander to build a court house and jail, approved February 12, 1866. It is also admitted and agreed, that all moneys, county orders and jury certificates, collected by virtue of any and all of the levies aforesaid, are received and disbursed by the plaintiff, as county treasurer of said county. It is therefore submitted whether, or not, the provisions of section 4, of an act in relation to the fees of certain officers in certain counties therein named, approved February 16, 1865, are applicable to this case, and whether the said plaintiff is entitled to the benefit of its provisions, and to receive the additional compensation therein provided for, for receiving and disbursing the moneys, etc., collected by virtue of the levies aforesaid, and if not to all of said levies, to which of them.” The fourth section of the act of 1865, above referred to, provides that the county treasurers of certain counties therein named shall be allowed three per cent on the first five thousand dollars of county revenue assessed for county purposes, and one per centum on all over five thousand dollars, in addition to the compensation now- allowed by law. The only question in the present case is, whether the various taxes above referred to are to be considered county revenue. We are of opinion they are to be so regarded, and that the treasurer is entitled to his jper centum upon them as such revenue. They are taxes levied and collected by the county for the purpose of discharging county liabilities. They are as much to be considered county revenue as that portion of the taxes levied to defray current expenses. The judgment must be reversed and the cause remanded. Judgment reversed.